                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    LAS VEGAS SANDS CORP.,                                Case No. 2:20-CV-472 JCM (VCF)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     XIAN SHENG CHEN, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of Las Vegas Sands Corp. v. Chen et al., case
               14     number 2:20-cv-00472-JCM-VCF.          On March 6, 2020, plaintiff Las Vegas Sands Corp.
               15     (“plaintiff”) filed its ex parte motion for alternative service, temporary restraining order, and
               16     preliminary injunction. (ECF Nos. 3; 5; 6).
               17            Plaintiff filed the same motion three separate times to side-step Local Rule IC 2-2(b),
               18     which provides that “[f]or each type of relief requested or purpose of the document, a separate
               19     document must be filed and a separate event must be selected for that document.” LR IC 2-2(b).
               20     The court hereby strikes all three documents as a violation of Local Rule IC 2-2(b).
               21            Plaintiff’s amalgam-motion also violates Local Rule IA 6-2, which provides that ex parte
               22     motions must include an order “on which the court or clerk can endorse approval of the relief
               23     sought.” LR IA 6-2. The court finds it inappropriate to grant the motion for preliminary
               24     injunction before the parties have had an opportunity to brief the issue, and yet plaintiff’s
               25     proposed order grants its motion for preliminary injunction while simultaneously setting a
               26     briefing schedule and hearing thereon; to compound the issue, the proposed order also grants
               27     plaintiff’s motion for alternative service. (ECF Nos. 3-5; 5-5; 6-5).
               28

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s ex parte
                3     motion for alternative service, temporary restraining order, and preliminary injunction (ECF Nos.
                4     3; 5; 6) be, and the same hereby are, STRICKEN.
                5            IT IS FURTHER ORDERED that plaintiff shall refile its motions with proposed orders
                6     granting each individually, rather than collectively, within seven (7) days of this order.
                7            DATED March 10, 2020.
                8                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
